Citation Nr: 1136612	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  05-40 723	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia, including as secondary to service-connected PTSD.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims of service connection for PTSD and for fibromyalgia, including as secondary to PTSD.  

The Veteran notified VA that he moved to the jurisdiction of the RO in Phoenix, Arizona, in March 2007.  That facility has jurisdiction over this appeal.

In a November 2008 rating decision, the RO in Phoenix, Arizona, granted the Veteran's claim of service connection for PTSD (claimed as nervous condition and depression), assigning a 50 percent rating effective January 9, 2004.  The RO also denied the Veteran's claim of service connection for fibromyalgia, including as secondary to service-connected PTSD.  The Veteran continued to disagree with the initial rating assigned for his service-connected PTSD.  He also sought an effective date earlier than January 9, 2004, for the grant of service connection for PTSD.

In an October 2010 rating decision, the RO assigned a 70 percent rating for service-connected PTSD effective September 9, 2003.  The RO also assigned an earlier effective date of September 9, 2003, for the grant of service connection for PTSD because that was the date that VA had received the Veteran's informal claim.  The RO also granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  This decision was issued to the Veteran in November 2010.  The Veteran continued to disagree with the initial 70 percent rating assigned for his service-connected PTSD.

In January 2011 correspondence, the Board notified the Veteran that, because his service representative, Wisconsin Department of Veterans Affairs, limited its jurisdiction to Veterans living in the state of Wisconsin, and because he lived outside of that state, he could no longer be represented by this organization.  The Veteran was offered the opportunity to choose another service representative and was advised that, if he did not respond, the Board would proceed with his appeal and consider him to be representing himself.  There is no record of a response from the Veteran.

As will be explained below, the competent evidence (in this case, VA examination reports dated in August 2005, August 2008, and in August 2010 and other VA outpatient treatment records) shows that no distinctions were drawn by the Veteran's treating physicians between the psychiatric symptomatology attributable to his service-connected PTSD and the symptomatology attributable to other acquired psychiatric disabilities he experienced, to include major depressive disorder.  Because the competent evidence has shown that the Veteran's PTSD is related to active service, and because no distinctions were made by his treating physicians between his PTSD and his other acquired psychiatric disabilities, to include major depressive disorder, the Board concedes that all of the Veteran's psychiatric symptomatology is related to active service.  The Board also will consider all of the Veteran's psychiatric symptomatology together in adjudicating his higher initial rating claim for PTSD.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's service-connected PTSD is manifested by, at worst, social withdrawal, mild cognitive impairment, and sleep impairment.  Total occupational and social impairment resulting from service-connected PTSD has not been shown.  

2.  The competent evidence shows that the Veteran's fibromyalgia, which manifested first several decades after service separation, is not related to active service and was not caused or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  Fibromyalgia was not incurred in active service, including as secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in March 2004, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's higher initial rating claim for PTSD is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, in March 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence does not support assigning a higher initial rating than 70 percent for service-connected PTSD.  The evidence also does not support granting service connection for fibromyalgia, including as secondary to service-connected PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate a claim of service connection was issued in March 2004 prior to the currently appealed rating decision issued in July 2004.  Because both of the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision issued in November 2008 was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  

The Veteran has contended that he was treated at Affinity Medical Group in New London, Wisconsin, for his service-connected PTSD and for fibromyalgia.  In response to a request for the Veteran's records, this facility notified the RO in May 2004 that it had no such records.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected PTSD.  The Veteran also has been provided with VA examinations which address the contended causal relationship between fibromyalgia and active service.  There is no competent evidence, other than the Veteran's statements, which indicates that fibromyalgia may be associated with service, including as secondary to service-connected PTSD.  The Veteran is not competent to testify as to etiology of fibromyalgia as it requires medical expertise to diagnose.  Thus, the Board finds that an additional examination is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for PTSD

The Veteran has contended that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that his service-connected PTSD is completely disabling.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated as 70 percent disabling under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2010).  A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 21-30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

As noted in the Introduction, the competent evidence shows that no distinctions were drawn by the Veteran's treating physicians between the psychiatric symptomatology attributable to his service-connected PTSD and the symptomatology attributable to other acquired psychiatric disabilities he experienced, to include major depressive disorder.  Because the competent evidence has shown that the Veteran's PTSD is related to active service, and because no distinctions were made by his treating physicians between his PTSD and his other acquired psychiatric disabilities, to include major depressive disorder, the Board will consider all of the Veteran's psychiatric symptomatology together in adjudicating his higher initial rating claim for PTSD.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 70 percent for PTSD.  The competent evidence shows that the Veteran's service-connected PTSD is manifested by, at worst, social withdrawal, mild cognitive impairment, slow speech, and sleep impairment; there is no competent evidence of total disability due to service-connected PTSD.  The Veteran's service treatment records show that he denied any relevant pre-service medical history at his enlistment physical examination in February 1974 and psychiatric evaluation was normal.  He stated that he was in good health.  The Veteran was not treated for PTSD during active service.  His psychiatric evaluation was normal on periodic physical examination in September 1974.  His medical history and clinical evaluation were unchanged at his separation physical examination in December 1975.  A "Report Of Mental Status Evaluation" dated in December 1975 indicates that his behavior was normal.  He was fully alert and fully oriented.  His thinking process was clear and his thought content was normal.  No significant mental illness was found.  

The competent post-service evidence indicates that, although the Veteran's service-connected PTSD is severely disabling, it is not totally disabling.  The Veteran was hospitalized frequently at VA medical centers beginning in the year 2000 for treatment of PTSD.  For example, on hospitalization in December 2000 and January 2001, the Veteran complained on admission of intolerable nightmares and flashbacks.  He reported that, the previous month, he began having flashbacks and nightmares related to past trauma including childhood abuse and witnessing work-related accidents which killed co-workers.  He denied experiencing PTSD symptoms prior to November 2000 and had been hospitalized 4 times since August 2000.  He also reported fleeing suicidal ideation without a plan "when he is at his worst at night."  He also reported experiencing daytime flashbacks when he was alone.  He denied any other psychotic symptoms.  A history of recent onset acute PTSD related to childhood abuse and witnessing co-workers killed in accidents was noted.  A prior suicide attempt in August 2000 was noted.  He had been married to his wife since shortly after his service separation and had 4 children.  He had not had a regular job for the previous 5 years due to fibromyalgia.  His wife worked in insurance benefits and the Veteran received Social Security Disability Insurance (SSDI).

Mental status examination of the Veteran on admission in December 2000 showed full orientation, neat grooming, casual dress, cooperative behavior, and no abnormal movements.  There was mild psychomotor retardation.  He reported fleeting suicidal ideation and denied homicidal ideation.  He also reported flashbacks and nightmares but denied any other auditory or visual hallucinations or other psychotic symptoms.  It was noted that the Veteran's flashbacks and nightmares continued through the hospitalization, although they decreased in frequency.  At discharge, he reported feeling much less perturbed by his flashbacks and nightmares.  The Veteran's Global Assessment of Functioning (GAF) score on admission was 40, indicating some impairment in reality testing or communication.  The GAF score at discharge was 45, indicating serious symptoms.  The discharge diagnoses included acute delayed onset PTSD and dysthymia.

Later in January 2001, the Veteran was readmitted to the VA medical center for complaints of increased intensity of PTSD symptoms and increased suicidal ideation.  It was noted that he had been discharged 2 weeks prior to his current admission.  He reported having flashbacks "every minute of the day."  His increased suicidal ideation included a plan to crash his van in to a tree.  He reported that he had gotten in and out his van 10 times on the night before his admission contemplating carrying out his suicidal plan.  He also reported ongoing symptoms of depression, no sleep for many days, decreased interest and motivation, decreased appetite, and feeling hopeless and worthless.  The Veteran's history of recent onset acute PTSD and a prior suicide attempt was noted.  His social history was unchanged.  Mental status examination of the Veteran showed full orientation, psychomotor retardation, coherent speech regular in rate with a slight monotone and decreased volume, intermittent eye contact, linear thought process, suicidal ideation, flashbacks, and nightmares, but no homicidal ideation or other perceptual disturbances.  By discharge, the Veteran's sleep had improved and his suicidal ideation had resolved.  He was discharged in good condition.  The Veteran's GAF score on admission was 25, indicating behavior considerably influenced by delusions or hallucinations, and on discharge was 45.  The discharge diagnoses included chronic, delayed onset PTSD and major depressive disorder.

Three weeks later, in February 2001, the Veteran was readmitted to a VA medical center with complaints of increasing nightmares and exacerbations of nightmares and flashbacks.  He reported ongoing symptoms of depression and poor sleep due to nightmares.  He denied any suicidal ideation.  His social history was unchanged.  Mental status examination of the Veteran showed full orientation, casual grooming and wearing clean casual clothes, psychomotor slowing, speech regular in rate, slightly monotone, and decreased volume, good eye contact, linear thought process, and flashbacks and nightmares but no suicidal or homicidal ideation.  The Veteran's GAF score was 40 on admission, indicating some impairment in reality testing or communication, and 50 at discharge, indicating serious symptoms.  The discharge diagnoses included chronic delayed onset PTSD, major depressive disorder, and unspecified neurotic disorder.

The Veteran was hospitalized for treatment of his service-connected PTSD again in April and May 2001 when he complained of increased intensity of PTSD symptoms, including flashbacks, nightmares, and insomnia.  He was admitted for a respite stay of 2 days.  His social history and mental status examination were unchanged.  His GAF score on admission was 45 and 50 on discharge, both indicating serious symptoms.  The discharge diagnoses were unchanged.  

The Veteran was hospitalized again at a VA medical center in June and July 2001 for complaints of increased nightmares and flashbacks and avoiding leaving his home because of these problems.  His history was unchanged.  Mental status examination of the Veteran was unchanged except for slow speech with low volume.  He was hospitalized for 8 days.  The Veteran's GAF score was 50 on admission and discharge.  The discharge diagnoses were unchanged.

The Veteran was hospitalized again at a VA medical center in October 2001 for complaints of being verbally abusive towards his family because he was in pain from his fibromyalgia.  His social history was unchanged.  Mental status examination of the Veteran showed he was occasionally tearful, speech at a slow rate with normal rhythm, tone, and pitch, mild psychomotor retardation, linear thought process, and no suicidal or homicidal ideation or auditory or visual hallucinations, delusions, phobias, ideas or reference, or compulsions.  The Veteran's GAF score was 30 on admission, indicating behavior considerably influenced by delusions or hallucinations, and 45 on discharge.  The discharge diagnoses were unchanged.

On VA outpatient treatment in April 2002, the Veteran's complaints included depression and PTSD.  His sleep was reported at 4-5 hours a night.  He reported that he felt less overwhelmed with anxiety and flashbacks.  Mental status examination of the Veteran showed goal-directed thought process and intact cognitive function.  The assessment included longstanding depression and PTSD.

In January 2004, the Veteran's complaints included increased hostility and anger.  He reported that he was dependent on his wife to drive him and an inability to go out to eat in public without experiencing a panic attack.  He also reported being unable to go out in crowds due to panic.  Mental status examination of the Veteran showed deliberate but hesitant speech, goal-directed thought process, continued flashbacks and obsessional focus, suicidal ideation but no plan, and no homicidal ideation.  The assessment was PTSD.

On VA examination in August 2005, the Veteran's complaints included flashbacks and nightmares.  He reported feeling watched in public places and an inability to communicate with people.  He stated that sitting in a waiting room could cause a panic attack.  He described several in-service stressors, including seeing an accident where a fellow soldier was killed during a training exercise.  The Veteran reported that he stayed at home to avoid anxiety or a panic attack.  He also withdrew from people in his own home.  He had no activities or interests or friends.  He avoided eating in public because he was fearful of being given drugs.  He also reported experiencing sleep difficulties nightly with several nightmares every night.  He denied having any personal friends since his service separation.  Mental status examination of the Veteran showed full orientation, a clean appearance, persistent but respectful behavior, slowed movements with discomfort, psychomotor retardation, coherent speech with regular rate/monotone and decreased in volume, goal-directed thought process, fearful thoughts of the future, chronic suicidal thoughts but no plan, and no homicidal ideation.  The Veteran's GAF score was 42, indicating serious symptoms.  The diagnoses included severe PTSD, panic disorder, and recurrent major depressive disorder.

The Veteran's SSA records, date-stamped as received by the RO in June 2006, show that he was awarded SSA disability benefits in September 2002 for, among other things, affective disorder.  These records largely consist of duplicate copies of his VA medical records.

The Veteran received ongoing VA outpatient treatment for his service-connected PTSD beginning in 2006.  In June 2006, the Veteran's complaints included signs and symptoms of depression, anxiety with pain symptoms and PTSD, nightmares, flashbacks, intrusive memories, isolation, and hyperarousal.  He reported getting 3-4 hours of sleep 2 or 3 times a week followed by 1 night of 8 hours of sleep.  He had moved to Tucson 1 month earlier.  He described his wife as an "angel" who was very supportive and understanding.  He also reported a positive relationship with his children.  Mental status examination of the Veteran showed he was well-groomed with good hygiene, no abnormal mannerisms or movements, normal speech in rate, volume, and articulation, normal, logical, and goal-directed thought processes, no looseness of associations or flight of ideas, normal thought content, no delusions, feelings of helplessness or hopelessness, or obsessions, no suicidal or homicidal ideation, intent, or plan, no auditory or visual hallucinations, and full orientation.  The Veteran stated that his sleep was disturbed due to nightmares.  He also stated that he enjoyed his relationships with his family.  The assessment was major depressive disorder, panic disorder, and PTSD (childhood and military).

In August 2006, the Veteran complained of worsening nightmares.  He reported that he had been a Catholic altar boy and was abused by one of the priests.  He also reported that he had been beaten "to a pulp" by fellow soldiers during active service.  He also witnessed his friend die in a motor vehicle accident in the mid-1990's.  Mental status examination of the Veteran showed he was well-groomed, normal psychomotor activity, no abnormal movements, normal speech in rate, volume, and articulation, occasional blocking of thought process but otherwise logical and goal-directed, no looseness of associations or flight of ideas, normal thought content with no delusions, feelings of helplessness or hopelessness, or obsessions, no suicidal or homicidal ideation, intent, or plan, no auditory or visual hallucinations, no current flashbacks, and full orientation.  It was noted that the Veteran was in a supportive marriage.  His GAF score was 50.  The diagnoses included chronic PTSD and depressive disorder, not otherwise specified.  

The Veteran reported on subsequent VA outpatient treatment in November 2006 that he was "pretty satisfied with the way things are going."  His mental status examination and the diagnoses were unchanged.

In December 2006, the Veteran complained of nightmares on nearly a nightly basis, sleep disruption, strong social avoidance, night sweats, and flashbacks.   He also reported a history of chronic suicidal ideation.  He denied any current suicidal or homicidal ideation.  He reported that he and his wife currently were living in his son's house and working on their finances.  He also had been trying to spend more time at church and establish fellowship with the congregation.  It was noted that the Veteran was comfortable with his social avoidance and did not want to address this problem with the VA social worker.  The assessment included PTSD by history secondary to childhood and military trauma (primarily re-experiencing symptoms).  

In February 2007, the Veteran complained of increasing anger and depression but denied he was suicidal.  He was more active in church and found peace when he attended services.  He continued to blame others and prior mental health providers for his condition.  He denied any suicidal or homicidal ideation or any auditory or visual hallucinations.  He reported continued intermittent nightmares.  Mental status examination of the Veteran showed he was well-groomed with normal speech, no suicidal or homicidal ideation, and no delusions or hallucinations.  The assessment was PTSD.  

In April 2007, the Veteran complained that his mood was depressed but stable.  He was trying to get out more, going to church, and wanted to volunteer as a maintenance man at church.  He reported that his nightmares had improved on his current medication regimen but still was startled very easily.  He also reported that his wife had scared him accidently the other night.  He denied any suicidal or homicidal ideation, intent, or plan.  Mental status examination of the Veteran showed he was well-groomed with good hygiene, normal psychomotor activity, no abnormal movements, normal speech in rate, volume, and articulation, normal, logical, and goal-directed thought processes without looseness of associations or flight of ideas, normal thought content, no delusions, feelings of helplessness or hopelessness, or obsessions, flashbacks and occasional nightmares, and full orientation.  The assessment was chronic PTSD.  These results were unchanged on subsequent VA outpatient treatment in September and November 2007.  

The Veteran reported on VA outpatient treatment in February 2008 that he was feeling better and he was happy with his current medication regimen.  Following VA outpatient treatment in June 2008, it was noted that the Veteran had experienced a slight increase in PTSD symptoms "as a result of non-related social stressors."

On VA examination in August 2008, the Veteran's complaints included difficulty with nightmares, intrusive memories from active service, hypervigilance, social isolation, exaggerated startle response, concentration difficulties, and feelings of detachment from others.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  He was married and lived with his spouse.  He reported some marital strain with his wife.  His social isolation was significant and he stayed at home most of the day.  He had difficulty appropriately interacting with others due to low stress tolerance.  He completed his activities of daily living independently although he had difficulty meeting family responsibilities and was unable to meet work responsibilities.  Mental status examination of the Veteran showed no impairment of thought processes or communication, no delusions or hallucinations, extremely tense and tearful behavior, passive suicidal thoughts without plan or intent, an ability to maintain personal hygiene and complete activities of daily living independently, full orientation, no memory loss or impairment, no obsessive or ritualistic behavior, normal speech in rate and rhythm, no panic attacks, and significant sleep impairment.  The Veteran's current GAF score was 50 and his GAF score for 1 year prior to this examination was 50, indicating serious symptoms.  The diagnosis was PTSD.

On VA outpatient treatment in September 2008, it was noted that the Veteran presented in financial distress.  He reported that he could no longer make payments on his mortgage and moved in with his eldest soon the week before.  He felt like he and his wife were burdening his son.  He denied any suicidal or homicidal ideation.  He was having trouble sleeping at night.  Mental status examination of the Veteran was unchanged.  The assessment was chronic, combat-related PTSD, with the bulk of his current symptomatology due to significant financial stressors.

In an October 2008 letter, the Veteran's VA treating psychiatrist stated that the Veteran was "totally and permanently disabled as a result of his severe symptoms of PTSD with which he struggles on a daily basis."  This VA examiner stated that his assessment of the Veteran resulted from working with him for 2 years and seeing him on a regular basis during that time.

On VA outpatient treatment in November 2008, the Veteran again presented with ongoing financial problems.  He reported that he and his family had sold most of their possessions but were behind on mortgage payments and utilities.  He felt very discouraged although he was determined to continue fighting.  The anxiety which he experienced concerning his finances lead to worsening nightmares and flashbacks.  He denied any current suicidal or homicidal ideation.  He had thoughts of wanting to give up but no intent.  Mental status examination of the Veteran was unchanged.  The assessment was ongoing PTSD secondary to financial stressors.  

In a November 2008 addendum to the August 2008 VA examination report, the VA examiner who had seen the Veteran on VA examination in August 2008 stated that, based upon a review of the Veteran's stressors (including a single verified stressor of being on a scene when 2 soldiers were drowning in a river in Germany in 1975), it was most likely that the Veteran's currently symptoms of PTSD were linked to that verified in-service stressor.  

In a June 2009 letter, Daniel G. Malone, M.D., stated that he had known the Veteran for 13 years and had been directly involved in his medical care in the late 1990's.  Dr. Malone also stated that the Veteran had very severe PTSD linked to active service.  

On VA outpatient treatment in June 2009, it was noted that the Veteran presented as mildly distressed.  His mood had been depressed due to chronic pain and financial difficulties.  His sons were unemployed and his wife was the only person in the household bringing in income.  He admitted to intermittent suicidal thoughts without any intent or plan.  He continued to sleep during the day and sit outside awake at night.  Mental status examination of the Veteran showed a casual appearance, poor to fair eye contact, sparse speech patterns, no suicidal or homicidal ideation, and no delusions or hallucinations, although flashbacks, suspiciousness, and nightmares were present.  It was noted that the Veteran's GAF score had ranged between 50 and 52 on other recent VA outpatient treatment visits, indicating serious and moderate symptoms, respectively.  The assessment was chronic PTSD/depression.

In August 2009, the Veteran complained of having more nightmares "as of late" with some nightmares involving his military experiences.  The Veteran and his family remained financially stressed.  He denied any suicidal or homicidal ideation.  He got 1-2 hours of sleep the previous night although he typically got 3-4 hours of sleep a night.  Mental status examination of the Veteran showed he was well groomed with good hygiene, normal psychomotor activity, flashbacks, normal speech in rate, volume, and articulation, normal thought processes without looseness of associations or flight of ideas, normal thought content, no delusions, feelings of helplessness or hopelessness, or obsessions, no suicidal or homicidal ideation, intent, or plan, and full orientation.  The assessment was chronic PTSD and depressive disorder, not otherwise specified, recently exacerbated by finances and housing issues.

In December 2009, the Veteran complained of continued distress from his financial stressors.  He and his wife had managed to find a home to live in so they were no longer living out of their truck.  The Veteran was frustrated, angry, and depressed.  He denied any suicidal or homicidal ideation.  His sleep still was disrupted by nightmares and flashbacks.  No acute mental status findings were noted.  The assessment was symptomatic but stable chronic PTSD and depressive disorder, not otherwise specified.  

In a December 2009 letter, a VA staff psychiatrist confirmed the Veteran's diagnosis of chronic PTSD and depression.  This VA examiner opined that the Veteran was totally and permanently disabled as a result of his severe PTSD.

On VA outpatient treatment in July 2010, the Veteran complained of increased home stressors.  His 33-year-old son was living at home and contributing very little to the household.  This upset the Veteran because he and his wife were struggling financially.  The stress from his son was causing the Veteran to experience increased PTSD symptoms (nightmares, flashbacks, insomnia).  He denied any suicidal or homicidal ideation or auditory or visual hallucinations.  He also stated that his medications were doing well and did not want to make any changes to his medication regimen, despite his ongoing chronic PTSD symptoms.  Mental status examination of the Veteran showed he was well groomed with normal behavior, decreased speech, linear thoughts, flashbacks and nightmares, no suicidal or homicidal ideation, no auditory or visual hallucinations, and full orientation.  The Veteran's GAF score was 49, indicating serious symptoms.  The assessment was chronic PTSD and recurrent severe major depressive disorder without psychotic features.

On VA examination in August 2010, the Veteran's complaints included severe, chronic depression characterized by social withdrawal, anhedonia, poor self-esteem, a depressed mood, a sense of worthlessness, and passive homicidal ideation (1-2 times a month).  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran still was married to his wife of 34 years and, although he described his relationship with his wife as strained, she was supportive of him.  He reported loving relationships with his children and his son was living with him and his wife because he had lost his job recently.  He currently lived in a manufactured home for the past year after his house was foreclosed on in 2009.  He had no friends and his 4 dogs kept him company all day long.  He spent his days sitting on the porch looking at animals running in the yard.  He denied any history of suicide attempts.  The VA examiner stated that the Veteran's psychosocial functioning was severely impaired by his medical and psychological symptomatology.  He was socially withdrawn, found little pleasure in relationships, and found no pleasure in activities.  His occupational functioning was impaired reportedly due to a combination of the effects of fibromyalgia and PTSD.  His cognitive functioning was mildly impaired, most likely due to his longstanding depression, anxiety, and poor sleep.  

Mental status examination of the Veteran in August 2010 showed unremarkable psychomotor activity, slow, clear, and coherent speech, an inability to do serial 7's, full orientation, goal-directed and logical thought process, preoccupation with 1 or 2 topics (chronic pain and financial problems), sleep impairment, nightmares 1-2 times a week, no delusions or hallucinations, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no suicidal or homicidal thoughts, good impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, mildly impaired recent and immediate memory, and normal remote memory.  The Veteran's PTSD symptoms were moderate to severe and persistent.  He was fully capable of managing his benefits in his own best interests although his wife managed most of his benefits payments.  The Veteran was not employed and had been unemployed since 1996.  He reported that his chronic depression and anxiety and poor sleep resulted in mild cognitive impairment.  The VA examiner stated that the Veteran's PTSD and major depressive disorder were "mutually aggravating."  This examiner also stated that, because the Veteran's PTSD and major depressive disorder concurrently exerted significant impairment on his functioning, it was not possible to provide separate GAF scores.  This examiner stated further that depression was contributing to the Veteran's overall impairment.  He also stated further that the relationships between depression and PTSD were "dynamic, whereby aggravation of one component exacerbates the symptoms and the negative subjective experience in other components."  This VA examiner concluded that it was not possible to determine "the degree of independence that each of these four components have on the Veteran's current functioning without resort to mere speculation."  He also concluded that it was impossible to "parse the singular effects of PTSD" on the Veteran's overall impairment without resorting to mere speculation.  The Veteran's GAF score was 50.  The diagnoses included PTSD and chronic major depressive disorder.  

The Board acknowledges the Veteran's complaints that his service-connected PTSD is worsening and has led to total disability.  The competent evidence shows, however, that, although the Veteran's service-connected PTSD is severely disabling, it has not resulted in total social and occupational impairment as is required for a 100 percent rating under DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2010).  The Veteran was not treated for PTSD during active service.  As noted elsewhere, because the Veteran's treating physicians have been unable to distinguish between the symptomatology attributable to service-connected PTSD and other acquired psychiatric disabilities he experienced, the Board has considered all of his psychiatric symptomatology together in evaluating his higher initial rating claim for PTSD.  The Veteran consistently has reported throughout the pendency of this appeal that he has a positive relationship with his wife who continues to be supportive of his efforts to seek counseling and other treatment for his severely disabling service-connected PTSD.  He also has reported consistently a positive relationship with his children throughout the pendency of this appeal, although he reported in July 2010 that there was increasing stress at home because one of his children was living with him and his wife and was not contributing financially to the household.    

The Veteran's GAF scores also have ranged between indicating moderate symptoms to indicating serious symptoms due to service-connected PTSD and other, non-service-connected acquired psychiatric disabilities (variously diagnosed as major depressive disorder and panic disorder).  The Board recognizes that the Veteran's lowest GAF score was 25, indicating behavior considerably influenced by delusions or hallucinations, on admission to a VA medical center in January 2001.  Following inpatient treatment, however, the Veteran's GAF score improved to 45 at discharge.  The Board also recognizes that the Veteran was hospitalized several times in 2000 and 2001 for acute exacerbations of PTSD.  It appears that the Veteran has not attempted suicide since a prior suicide attempt in August 2000.  The competent evidence suggests that his suicidal ideation waxes and wanes and more recently has not been present on mental status examination.  His symptoms improved following each brief hospitalization and it appears that he has not been hospitalized for treatment of his service-connected PTSD since October 2001.  

Since that time, the competent evidence shows that his severely disabling PTSD has been managed through outpatient treatment and a medication regimen.  The evidence also shows that the Veteran's service-connected PTSD symptomatology waxed and waned as a result of financial stressors, including the loss of his home in 2009 when he and his wife fell behind on their mortgage.  VA examination in August 2005 showed complaints of panic attacks but only decreased speech in volume on mental status examination.  VA examination in August 2008 showed complaints of marital strain, although the Veteran still was married to his wife, and significant social isolation.  Mental status examination showed good hygiene, normal speech, and no panic attacks.  Finally, VA examination in August 2010 showed that the Veteran's psychosocial functioning was severely impaired by his medical and psychological symptomatology.  He was socially withdrawn, found little pleasure in relationships, and found no pleasure in activities.  His occupational functioning was impaired reportedly due to a combination of the effects of fibromyalgia and PTSD.  His cognitive functioning was mildly impaired, most likely due to his longstanding depression, anxiety, and poor sleep.  The Veteran was preoccupied with his chronic pain and financial problems but there was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal or homicidal thoughts, or episodes of violence.  The Veteran also had good impulse control, an ability to maintain minimum personal hygiene, and only mildly impaired recent and immediate memory with normal remote memory.  The VA examiner concluded that the Veteran's PTSD symptoms were moderate to severe and persistent.

The Board acknowledges in this regard that the Veteran relies heavily on several letters from his VA treating psychiatrist and from Dr. Malone as support for his higher initial rating claim for service-connected PTSD.  Dr. Malone stated in a June 2009 letter that the Veteran had very severe PTSD linked to active service.  He did not opine, however, that the Veteran's service-connected PTSD resulted in total occupational and social impairment.  Although the Veteran's VA treating psychiatrist opined in October 2008 and in December 2009 that the Veteran was "totally and permanently disabled" as a result of his service-connected PTSD, and although this VA examiner asserted that his October 2008 opinion was based on his working with the Veteran as an outpatient in the previous 2 years (or since approximately 2006), a review of the Veteran's VA outpatient treatment records during this time period does not support the VA examiner's assertions in October 2008 regarding the severity of the Veteran's service-connected PTSD.  The Board notes in this regard that records of the Veteran's VA outpatient treatment visits between 2006 and 2008 were completed by the same VA examiner who provided the October 2008 opinion concerning the Veteran's alleged total disability, as this examiner acknowledged in his opinion when he stated that it was based on working with the Veteran as an outpatient for the previous 2 years (or since approximately 2006).  As outlined above, these records show instead that the Veteran's service-connected PTSD was, at worst, severely but not totally disabling during this time period.  The VA examiner himself alluded to the Veteran's "severe symptoms" of PTSD in his October 2008 opinion, undercutting the probative value of his determination that the Veteran's service-connected PTSD resulted in total disability.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The clinical evidence which formed the basis of the VA examiner's October 2008 opinion (in this case, VA outpatient treatment records dated between 2006 and 2008) does not appear to support his determination in October 2008 that the Veteran was totally disabled due to his service-connected PTSD.  The Veteran remained married to his wife and reported consistently positive relationships with her and with his children throughout this time period.  His thought process repeatedly was normal.  Although he complained of flashbacks, there is no competent evidence that he experienced persistent delusions or hallucinations or demonstrated grossly inappropriate behavior.  He maintained consistently good personal hygiene and grooming and no disorientation was noted.  He also did not demonstrate any memory loss during this time period.  Given the clinical findings on VA outpatient treatment during the time period when the VA examiner concluded in October 2008 that the Veteran was totally disabled due to his service-connected PTSD, the Board finds that the October 2008 VA examiner's opinion is inadequate because it is not supported by the clinical evidence which formed the basis for his opinion (according to this examiner).  The Board also finds that the VA examiner's December 2009 letter is inadequate medical evidence to support assigning an initial rating greater than 70 percent for the Veteran's service-connected PTSD because this examiner did not provide a rationale for his December 2009 opinion that the Veteran was totally and permanently disabled due to PTSD.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 70 percent for PTSD. In summary, because the competent evidence does not indicate that the Veteran experiences total disability as a result of his service-connected PTSD, the Board finds that the criteria for an initial rating greater than 70 percent for PTSD are not met.

Finally, the degree of disability due to the Veteran's service-connected PTSD has been shown to be stable throughout the appeal period.  Consequently, the Board finds that staged ratings for service-connected PTSD are not appropriate since distinct time periods with different ratable symptoms are not identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  This is especially true because the 70 percent rating currently assigned for the Veteran's PTSD effective September 19, 2003, contemplates severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his VA examination in August 2010 that he had been unemployed since 1996, including throughout the pendency of this appeal, due to a combination of his fibromyalgia and service-connected PTSD.  As noted in the Introduction, the RO granted the Veteran's TDIU claim in an October 2010 rating decision.  The Board also notes that, although the Veteran was hospitalized on several occasions in 2000-2001 for treatment of his service-connected PTSD, including for several respite stays, he has not been hospitalized for PTSD since that time.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for Fibromyalgia

The Veteran also contends that he incurred fibromyalgia during active service.  He alternatively contends that his service-connected PTSD caused or aggravated his current fibromyalgia.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for fibromyalgia, including as secondary to service-connected PTSD.  The Veteran's service treatment records are completely silent for any complaints of or treatment for fibromyalgia, including as secondary to PTSD.  These records show instead that, at his enlistment physical examination in February 1974, the Veteran denied all relevant pre-service medical history and stated that he was in good health.  Clinical evaluation was normal.  Periodic physical examination in September 1974 showed no relevant clinical findings.  The Veteran's medical history and clinical evaluation were unchanged at his separation physical examination in December 1975 where he again reported that he was in good health.  It appears that, following the Veteran's service separation in January 1976, he first was treated for fibromyalgia in December 1997, or more than 21 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In a December 1997 letter, Dr. Malone stated that he had seen the Veteran for complaints of allodynia in late fall of 1996.  The Board notes parenthetically that allodynia is defined as pain resulting from a non-noxious stimulant to normal skin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 51 (29th ed. 2000).  Dr. Malone stated that this pain had begun without an apparent inciting event, trauma, illness, or other identifiable stressor.  The Veteran began to experience constant severe achiness in his shoulders, hands, and feet which was exacerbated by any activity.  The pain became so severe that the Veteran was forced to quit his job as a long distance truck driver in December 1996.  Dr. Malone stated that the Veteran clearly was not malingering.  The Veteran's symptoms were accompanied by severe sleep disruption with frequent nocturnal awakening and non-restorative sleep.  Dr. Malone also stated that, although the Veteran had undergone a battery of tests, they had been negative or normal.  Physical examination showed the Veteran appeared melancholy, distressed, and depressed, with no skin lesions, a normal range of motion in all joints except for limited grip in the hands due to pain, decreased grip strength in the hands, muscle power within normal limits, no deformity or instability in any joint, and normal extremities.  Fibromyalgia tender points showed only 2 tender points with thresholds of less than 4 kilograms (kgs) with the remainder tender points being normal.  The Veteran was exquisitely tender to palpation of the plantar fascia.  Dr. Malone's assessment was that the Veteran had an illness "that most resembles fibromyalgia.  Although [the Veteran] would not qualify on the strict clinical definition because he has too few tender points with low thresholds, nonetheless, I believe that is his diagnosis."  

In a February 1998 letter, Dr. Malone stated that he had seen the Veteran "in consultation for workup of his pain syndrome."  His impression was that the Veteran had a fibromyalgia-like illness and, based on his presentation and clinical findings, the Veteran was relatively seriously affected by fibromyalgia.  

On private outpatient treatment in April 1999, the Veteran complained that he experienced widespread pain in his back, legs, knees, ankles, and hands (which were the location of the worst pain).  It was noted that the Veteran presented to establish care with a new primary care physician (PCP) for fibromyalgia which he reported had been diagnosed in 1996.  His pain was significantly worse with exertion and somewhat improved with rest.  Lying down was the best position and standing was the worst position.  He described his pain as an intense burning ache.  His pain also caused difficulty sleeping secondary to light sleep and pain.  Objective examination showed bilateral trigger spots in the low cervical second rib, lateral epicondyle, knee, trapezius, supraspinatous, and greater trochanter, as well as the wrists and ankles.  There was decreased strength in the biceps, hand grasp, finger extension, triceps, and quadriceps bilaterally (3-4/5).  The assessment was fibromyalgia, both pre-diagnosed and present again by symptomatology and trigger points.

In January 2000, the Veteran complained that his fibromyalgia caused him "to ache all over" and he was experiencing withdrawal symptoms including restlessness, whole body myalgia, and anxiety, because he had been out of his oxycodone since that morning.  It was noted that the Veteran was "under contract" with his PCP to withdraw from his high dose oxycodone usage.   The Veteran had not complied with the medication withdrawal instructions and had taken extra oxycodone "when he thought he was having a lot of pain from his fibromyalgia."  Objective examination showed he was obviously uncomfortable.  The assessment was fibromyalgia.

In February 2000, the Veteran complained of escalating pain from fibromyalgia since tapering his high doses of narcotics.  It was noted that the Veteran had come down from over 700 mg of hydrocodone per day to 220 mg of oxycodone per day.  The gradual taper had helped with the Veteran's withdrawal symptoms but "it has done nothing for fibromyalgia."  The Veteran stated that his main joints with problems were his knees and ankles.  He also complained of thigh and calf tenderness.  Objective examination showed he was obviously uncomfortable with inappropriate eye contact and frustration and he was tearful at times.  Examination of the hands showed some swelling especially of the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints on the left second and third digits.  There was no obvious deformity.  Palpation of the entire knee did not show any point tenderness.  Pressure on the ankle revealed some discomfort.  The Veteran was advised not to get any narcotics from any other physicians and to contact his PCP before increasing his dosage himself.  The assessment included fibromyalgia-type syndrome, swelling of the joints which could be suggestive of arthritis-type condition, and narcotic withdrawal with some drug-seeking behavior with a question of whether this was true narcotic dependency versus pain causing such behaviors.

In May 2000, the Veteran's complaints included sleep deprivation and increasing pain and mood changes related to fibromyalgia.  The Veteran's diagnosis of fibromyalgia-like illness or a chronic pain syndrome was noted.  He stated that his current dose of oxycontin did not necessarily take away his pain but made it tolerable and returned him to some level of function at home.  It was noted that the Veteran was going to see VA in June 2000 "to help him with this syndrome that he has."  Objective examination showed he was in no acute distress.  The assessment was fibromyalgia with marginally acceptable to acceptable pain control on oxycodone CR 80 mg 2 twice daily.

On VA outpatient treatment in June 2000, the Veteran's complaints included fibromyalgia.  He was married and had 2 of 4 children living with him and his wife.  He was unable to work secondary to pain syndrome.  He needed assistance in dressing, bathing, toileting, and household activities.  He did not drive.  His wife supported their family.  He generally felt fatigued secondary to pain.  It was noted that generalized pain in all of his extremities had forced him to quit his former job as a truck driver.  Physical examination showed he was depressed and distressed.  The assessment included fibromyalgia "with significant disability in all aspects of life."

The Veteran was hospitalized at a VA medical center in October 2001 for complaints of, among other things, chronic pain due to fibromyalgia.  On admission, he stated, "  I was using a lot of prescribed drugs on the side for pain."  It was noted that he apparently had been abusing prescription methadone to treat his chronic pain in the month prior to his hospitalization.  He reported a "five-year ordeal" trying to control the pain of his fibromyalgia.  He was admitted with a diagnosis of methadone abuse and withdrawal.  It also was noted that the Veteran had a long history of misuse of narcotic pain medications and was "always asking for more narcotics.  He tends to overuse narcotics and overwork himself so that his pain is not adequately controlled."  The Axis III discharge diagnoses included chronic pain related to fibromyalgia.

On VA outpatient treatment in February 2003, the Veteran's complaints included chronic pain secondary to fibromyalgia.  The Veteran reported that he was going to a local pool, walking and stretching 1 day a week, and walking his dogs every day.  He admitted to overdoing it at times and experiencing increased pain but also admitted that exercise made him feel better and he was doing something to help himself.  He also had been able to assist with housework.  He was unable to work secondary to pain syndrome and received SSDI.  He was married and lived with his wife and 1 of his 4 children.  He needed assistance in dressing, bathing, toileting, and household activities.  Objective examination showed he was in no acute distress.  The assessment included fibromyalgia which was stable with chronic narcotic use.

On VA fibromyalgia examination in September 2008, the Veteran complained of progressively worse fibromyalgia since the mid-1990's.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records, including Dr. Malone's December 1997 letter.  The Veteran stated that he was on continuous medication for pain control and had been hospitalized in the mid-1990's for severe distress over fibromyalgia and PTSD.  The Veteran described his current fibromyalgia symptoms as unexplained fatigue, sleep disturbances, headaches, depression, anxiety, difficulty concentrating, and musculoskeletal symptoms.  These symptoms were constant or nearly so and were exacerbated by emotional stress and overexertion.  His symptoms were alleviated by morphine and avoiding stress and overexertion.  He described his musculoskeletal pain as widespread with stiffness, muscle weakness, achiness, myalgia, arthralgia, decreased exercise tolerance.  This pain was located in his arms, legs, and back and above and below the waist.  

Physical examination in September 2008 showed right sided tender points in the low cervical spine, anterior aspect of the intertransverse spaces at C5-C7, midpoint of the upper border of the trapezius, supraspinatus above the scapula spine at the medial border, lateral epicondyle, and posterior to the trochanteric prominence in the greater trochanter.  Left-sided tender points were located in the low cervical spine, anterior aspect of the intertransverse spaces at C5-C7, midpoint of the upper border of the trapezius, supraspinatus above the scapula spine at the medial border, lateral epicondyle, posterior to the trochanteric prominence in the greater trochanter, and in the medial fat pad proximal to the joint line in the knee.  The VA examiner stated that the Veteran was unable to perform any type of physical work due to severe pain, stiffness, and weakness.  Although this examiner stated that the Veteran's fibromyalgia was associated with PTSD, he opined that it was not possible without resort to undue speculation to determine whether it was at least as likely as not that the Veteran's fibromyalgia was related to PTSD.  The VA examiner's rationale was that the state of knowledge as reflected in the medical literature regarding fibromyalgia and PTSD "is still tentative" with few studies addressing this issue.  He also stated that studies generally found that there was a high level of co-morbidity of fibromyalgia and PTSD with some plausible physiologic mechanisms which "certainly raises the possibility of a causal relationship.  However, the state of understanding is still not sufficient to make a determination without resort to speculation."  The diagnosis was active fibromyalgia.

In a June 2009 letter, Dr. Malone opined that, based on his "vast clinical experiences of over 1000 patients, including many Veterans, with PTSD and fibromyalgia" over the previous 25 years, PTSD and fibromyalgia "are closely related, and indeed quite commonly coexist."  He also opined that there was "absolutely no doubt that PTSD and fibromyalgia can be completely disabling."  He opined further that he had seen patients develop fibromyalgia years after developing PTSD.  He stated, "  Despite this delay in the appearance of fibromyalgia, there is no doubt that the fibromyalgia is a direct results of the events leading to the PTSD."  He also stated that PTSD and fibromyalgia "are certainly, and closely, related."  

On VA general medical examination in August 2010, the Veteran's complaints included fibromyalgia.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran stated that, since being diagnosed with fibromyalgia in the late 1990's, he had been treated with anti-inflammatory medications and narcotic analgesics with mild improvement in pain.  He also stated that physical therapy worsened his pain.  He stated further that his diffuse muscle and joint pain symptoms were constant and he rated his pain from 3-9/10 on a pain scale (with 10/10 being the worst pain).  His pain was worsened by emotional stress and nightmares which he attributed to his service-connected PTSD.  His constant joint pain was located in the neck, shoulders, elbows, wrists, hands, hips, aback, knee, ankles, and feet.  He experienced migratory muscle aches in the arms and legs but denied any muscle weakness.  He reported sleep disturbance secondary to nightmares from PTSD and headaches following the nightmares.  He also reported frequent chronic abdominal gas and cramping without pain.  He was able to do only light chores at home.  He denied any hospitalizations for fibromyalgia.  Physical examination showed he was in mild distress due to joint pain and used a cane to ambulate.  There was diffuse mild muscle tenderness.  Fibromyalgia tender points were identified at the bilateral occiput, bilateral low cervical spine, bilateral trapezius at the midpoint of the upper border, bilateral supraspinatus above the scapula spine near the medial border, bilateral second ribs,  bilateral greater trochanter, and bilateral knees.  Muscle strength was normal.  The VA examiner stated that it was not possible to determine without resort to mere speculation whether the Veteran's current fibromyalgia and service-connected PTSD were related medically.  The VA examiner's rationale was that, although it was recognized that fibromyalgia might be triggered by psychological stressors, the period of time between the Veteran's reported psychological stressor (1975) and his symptoms and eventual diagnosis of fibromyalgia (1990's) made it impossible to conclusively link these 2 conditions.  The impression was active fibromyalgia.

On VA PTSD examination in August 2010, the Veteran's complaints included chronic pain ranging all over his body which he rated as between 3-9/10 on a pain scale.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  It was noted that his occupational functioning was impaired reportedly due to the combination of effects of fibromyalgia and PTSD.  The VA examiner opined that it was at least as likely as not that the Veteran's depression was proximately related to his chronic physical pain, his current stressors, and his chronic PTSD.  This examiner stated, " It is not possible to resolve the degree of independence that each of these four components have on the Veteran's current functioning without resort to mere speculation."  After reviewing the claims file, medical records, and the available medical literature, this VA examiner concluded that "[a]t the present time, the research suggests that no direct relationship has been established between fibromyalgia" and PTSD.  The Axis III diagnoses included fibromyalgia.

The Board acknowledges the Veteran's continuing complaints of fibromyalgia which he attributes to active service, including as secondary to his service-connected PTSD.  Despite the Veteran's assertions to the contrary, however, and although he currently is being treated for active fibromyalgia, there is no competent evidence in his service treatment records or in the post-service VA and private treatment records which relates his current fibromyalgia to active service on a direct basis.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his fibromyalgia to active service.  Thus, the Board finds that service connection for fibromyalgia is not warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304. 

The Veteran also is not entitled to service connection for fibromyalgia as secondary to service-connected PTSD.  See 38 C.F.R. § 3.310.  There is no competent evidence, to include a medical nexus, which indicates that the Veteran's service-connected PTSD caused or aggravated his current fibromyalgia.  The Board recognizes that, in June 2009, Dr. Malone  concluded that fibromyalgia was a direct result of PTSD and both of these disabilities can be completely disabling.  The Board does not doubt that the Veteran finds both his fibromyalgia and his service-connected PTSD completely disabling.  Dr. Malone did not indicate in June 2009 that he examined the Veteran prior to offering this opinion, however.  Nor did Dr. Malone opine that the Veteran's service-connected PTSD caused or aggravated his fibromyalgia.  Instead, it appears that Dr. Malone discussed the general medical relationship between fibromyalgia and PTSD and concluded that these disabilities were "certainly, and closely, related."  This is in accordance with the earlier determination of the VA examiner in September 2008 that the state of knowledge as reflected in the medical literature regarding the contended causal relationship between fibromyalgia and PTSD was "still tentative" with few studies addressing this issue.  The VA examiner also stated that studies in the available medical literature generally found that there was a high level of co-morbidity of fibromyalgia and PTSD with some plausible physiologic mechanisms which "certainly raises the possibility of a causal relationship.  However, the state of understanding is still not sufficient to make a determination without resort to speculation."  The Board observes in this regard that current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the VA examiner's September 2008 opinion and Dr. Malone's June 2009 opinion are viewed in the light most favorable to the Veteran, this evidence does not establish service connection for fibromyalgia as secondary to service-connected PTSD.

The Board also recognizes that both the VA examiners who saw the Veteran in September 2008 and in August 2010 concluded that they could not resolve the issue of whether the Veteran's service-connected PTSD caused or aggravated his fibromyalgia without resorting to speculation.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

The Board notes in this regard that the September 2008 and August 2010 VA examination reports contain clear rationales for the opinions provided.  The VA examiners had access to and reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records, in detail.  These examiners also cited to the available medical literature in their opinions and explained the steps that they had taken to review the available medical literature before determining that a conclusive medical opinion regarding the contended etiological relationship between fibromyalgia and PTSD could not be provided without resorting to speculation.  The Veteran's August 2010 VA examination reports for fibromyalgia and PTSD also reflect that the 2 different VA examiners who saw him for fibromyalgia and for evaluation of his service-connected PTSD that month discussed his case and concurred in each other's clinical findings.  Thus, the opinions provided by the VA examiners in September 2008 and in August 2010 were based on sufficient facts or data to be considered competent, probative evidence.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Having reviewed the September 2008 and August 2010 VA examination reports, the Board concludes that these examination reports are adequate for VA compensation purposes.  Cf. Stefl, 21 Vet. App. at 124.  Thus, the Board finds that, because the VA examiner's opinions rendered in September 2008 and August 2010 do not support the contended causal relationship between the Veteran's fibromyalgia and his service-connected PTSD, this evidence does not support granting service connection for fibromyalgia as secondary to service-connected PTSD.  

More importantly, the Board notes that the VA clinical psychologist who saw the Veteran in August 2010 for an evaluation of his service-connected PTSD found that, after reviewing the medical literature, the available clinical research "suggests that no direct relationship has been established between fibromyalgia" and PTSD.  This VA examiner also concluded that the available medical research "suggests a complex multi-factorial indirect relationship between" fibromyalgia and PTSD.  Neither Dr. Malone's June 2009 opinion nor any other competent evidence of record contradicts the VA clinical psychologist's finding in August 2010 that the available medical literature supports, at best, an indirect relationship and not a direct causal relationship between fibromyalgia and PTSD.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, showing that his service-connected PTSD caused or aggravated his fibromyalgia.  Thus, the Board finds that service connection for fibromyalgia, including as secondary to service-connected PTSD, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of fibromyalgia have been continuous since service.  He asserts that he continued to experience symptoms relating to fibromyalgia (multiple joint and muscle aches and pains) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of fibromyalgia after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of fibromyalgia since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of fibromyalgia.  Specifically, the service separation examination report reflects that the Veteran was examined and he was normal clinically.  The Veteran also reported that he was in good health at his separation physical examination.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to fibromyalgia for 21 years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1976) and initial reported symptoms related to fibromyalgia in approximately 1997 (a 21-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran first saw Dr. Malone in December 1997 for treatment of severe chronic pain in his shoulders, hands, and feet, he did not report the onset of fibromyalgia symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted above, he reported that these symptoms had begun apparently without warning or precipitating trauma or injury in the fall of 1996.  Similarly, when the Veteran sought to establish medical care with a different private physician after service in April 1999, he did not report the onset of fibromyalgia symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as also noted above, the Veteran reported that his fibromyalgia first had been diagnosed by Dr. Malone.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran also did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to an initial rating greater than 70 percent for PTSD is denied.

Entitlement to service connection for fibromyalgia, including as secondary to service-connected PTSD, is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


